Exhibit 10.4(C)

 

THIRD AMENDMENT TO DOCKAGE AGREEMENT

 

THIS THIRD AMENDMENT TO DOCKAGE AGREEMENT (hereinafter “Third Amendment”) is
made and entered into on this the 22nd day of December, 1997, by and between THE
GREENVILLE YACHT CLUB, a Mississippi corporation (hereinafter “Yacht Club”); and
ALPHA GULF COAST, INC., a Delaware corporation, d/b/a Bayou Caddy’s jubilee
Casino (hereinafter “Alpha Gulf Coast”).

 

WITNESSETH:

 

WHEREAS, on or about December 29, 1992, the Yacht Club and Cotton Club of
Greenville, Inc., d/b/a Cotton Club Casino (hereinafter “Cotton Club”) entered
into that certain Dockage Agreement (hereinafter “Original Agreement”); and

 

WHEREAS, on or about April 2, 1993, the Yacht Club and Cotton Club amended the
Original Agreement to modify its terms governing payment of the initial dockage
fee (for the year 1993); and

 

WHEREAS, on or about July 27, 1995, the Yacht Club and Cotton Club amended the
Original Agreement further to provide for monthly payment of dockage fees,
payment of certain sales taxes, release of certain claims, and payment of
penalties for late payments (hereinafter ‘Second Amendment”) [the Original
Agreement, the amendment dated 4-2-93 and the Second Amendment are hereinafter
referred to collectively as the “Amended Dockage Agreement”]; and

 

WHEREAS, by Assignment of Agreements dated December 11, 1997, Jubilation
Lakeshore, Inc. (formerly “Cotton Club of Greenville, Inc.”) assigned its rights
in the Amended Dockage Agreement to Alpha Gulf Coast; and

 

WHEREAS, Alpha Gulf Coast failed to give the Yacht Club timely notice, pursuant
to Section 6 of the Original Agreement, of its exercise of its option to renew
for an additional term of five years and has requested the Yacht Club to waive
such notice; and

 

--------------------------------------------------------------------------------


 

WHEREAS, the Yacht Club has agreed to waive that notice, in consideration for
Alpha Gulf Coast’s cash payment of Fifty Thousand Dollars ($50,000.00) and the
further amendment of the Amended Dockage Agreement, all as set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the respective mutual
agreements, covenants, representations and warranties contained herein and in
the Amended Dockage Agreement, the sufficiency of which is hereby acknowledged,
the Amended Dockage Agreement is further modified, altered and changed in the
following respects only, and the parties agree as follows:

 

1. Alpha Gulf Coast hereby notifies Yacht Club, and the Yacht Club acknowledges
receipt of such notice and waives any further notice requirements under
Section 6 of the Original Agreement, of its exercise of the first five (5) year
option, which term shall begin at 12:01 a.m. (Central Standard Time) on
December 29, 1997, and shall expire sixty (60) months thereafter, at midnight on
December 28, 2002, subject to Alpha Gulf Coast’s right to exercise the second
five (5) year option.

 

2. Simultaneously with the execution of this Third Amendment and in
consideration of the waiver of notice as set forth in paragraph 1 above, Alpha
Gulf coast has paid the Yacht Club the cash sum of $50,000.00, the receipt and
sufficiency of which the Yacht Club hereby acknowledges.

 

3. The provision in Section 3(b) of the Original Agreement, granting to Alpha
Gulf Coast the right to terminate that Agreement and to then pay only one year’s
dockage fee, is hereby deleted and Alpha Gulf Coast shall have no right to
terminate its obligations under the Amended Dockage Agreement without cause.

 

4. That portion of paragraph 5 of the Second Amendment providing for the
assessment of late penalties, following notice, is hereby deleted and in lieu
thereof it is agreed

 

2

--------------------------------------------------------------------------------


 

that a late penalty of $200.00 per day shall be assessed for every day the
payments are not paid when due, which penalty shall not be conditioned upon the
giving or receipt of any notice.

 

5. The last sentence of the first paragraph of Section 13 of the Original
Agreement is deleted, all of paragraph 6 of the Second Amendment is deleted, and
the following is inserted in lieu thereof:

 

Alpha Gulf Coast agrees that on or before the end of the term of the Original
Agreement and any renewals or extensions thereof, it shall provide the Yacht
Club with ingress and egress, and with moorage, comparable to that utilized by
the Yacht Club prior to dockage of Cotton Club’s vessel.

 

6. The amendments and agreements stated herein take effect immediately.

 

7. Alpha Gulf Coast and the Yacht Club agree that, except as specifically
modified herein, the Amended Dockage Agreement remains in full force and effect.

 

8. This Third Amendment may be executed in multiple originals. Likewise, this
Third Amendment may be executed in multiple counterparts which, when taken
together, shall constitute a single agreement.

 

IN WITNESS WHEREOF the parties have executed this Third Amendment to Dockage
Agreement as of the day and year first above written.

 

 

 

ALPHA GULF COAST, INC.

 

 

 

 

 

 

By:

/s/ Thomas W. Aro

 

 

 

Thomas W. Aro, President

 

 

 

 

 

 

 

 

THE GREENVILLE YACHT CLUB

 

 

 

 

 

 

By:

/s/ Marcus E. Hooker

 

 

 

Marcus E. Hooker, Commodore

 

 

 

ATTEST:

 

 

 

 

 

/s/ [ILLEGIBLE]

 

 

Secretary

 

 

 

3

--------------------------------------------------------------------------------